DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7 states “preforming stirring” in lines 4-5, which should state “performing stirring”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “a dark red heat”, which is a subjective term. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention (MPEP 2173.05(b) IV.). In the instant case, the limitation “a dark red heat” is a subjective term wherein no objective standard is provided that would allow a POSITA to determine the scope of the claim. Not only is the adjective “dark” subjective, but also the color “red”, particularly applied to the term “heat”, makes it unclear as to what temperature or temperature range would be suggested. Assuming that the applicant’s intention was to suggest a temperature at which infrared radiation and/or visible red light are emitted by a body, this would still be indefinite because what may be visibly “dark red” to one POSITA may not be visible to another POSITA, particularly in differing environments, and a temperature that may be visibly “dark red” to a sensor such as a camera sensor or an infrared sensor may or may not be visible to a POSITA. Thus, it is unclear what the bounds of the temperature range are, which renders the claim indefinite. The applicant is suggested to remove this limitation in view of the specification not providing any definite language that would clarify this term.
Absent an indication of what temperature is represented by “a dark red heat”, this temperature will hereinafter be interpreted as any warm temperature that would radiate (presumably infrared) heat, such as any temperature above room temperature.
Claim 9 recites the limitation "the No. 2 flux".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 and 10 are rejected as being dependent from rejected claim 1. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN102392162A; Espacenet English machine translation cited and attached) in view of Pandey (US 20090263277 A1), Wu et al. (CN1460727A; cited in 09/25/2020 IDS, English machine translation cited and attached) as evidenced by Bruck et al. (US 20150336219 A1), and in view of Ohori et al. (US 20010023720 A1).
Regarding claim 1, with regard to “A preparation method for a magnesium matrix composite,” Xu teaches a low-Gd high-strength high-plasticity Mg-Li alloy which comprises Li, Zn, Gd and the remaining amount of Mg (Abstract).
With regard to “(1) preparing magnesium ingots as raw materials”, Xu teaches putting “industrial pure magnesium ingot” [0015] and lithium ingots [0013] into a graphite crucible [0015].
With regard to “preparing flux and reinforcements,” Xu teaches using an Mg-30% Gd master alloy [0013] and lithium salt flux [0014].
With regard to the limitation of “(2) placing the salt flux into a clay crucible or a graphite crucible”, Xu teaches putting the lithium salt flux into a graphite crucible [0015].
With regard to “performing heating to 773-923K to prepare salt flux melts”, Xu teaches heating the crucible in the furnace to 720°C (993 K) [0015], then lowering the temperature to 650-660°C (823-833 K), which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).
With regard to the limitation of “placing the reinforcements in the salt flux melts, and performing stirring until the reinforcements are uniformly dispersed to prepare a liquid-solid mixture” in step (2), Xu teaches adding the Mg-30%Gd master alloy and pure zinc after heating to 720°C [0015].
With regard to “(3) pouring the liquid-solid mixture into a normal-temperature clay crucible or graphite crucible, and performing cooling to normal temperature to obtain precursors; (4) preheating an iron crucible until a body of the iron crucible is in a dark red heat, then placing the raw materials in the iron crucible, and performing melting on the raw materials at 953K-1043K to form a raw material melt”, although Xu doesn’t explicitly teach “pouring” or preparing the flux mixture into a graphite crucible in a separate step to melting the magnesium ingot , this limitation is nonetheless obvious as Xu teaches putting the magnesium and lithium salt flux together into the graphite crucible, then performing melting [0015]; the claimed limitations in steps (3) and (4) are obvious because the primary difference is that in the instantly-claimed steps (3) and (4) the melting steps are performed separately in two different crucibles, while in Xu, the flux and magnesium are melted together in one crucible; absent any indication that the claimed order of steps results in any difference between the claimed end result of performing melting, then pouring into the crucible, vs. putting into the crucible, then pouring, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV. C.). With regard to “performing cooling to normal temperature to obtain precursors” in step (3), it is understood that after the casting step in [0017] and the homogenizing step in [0018], that the alloy is eventually cooled to a temperature such as a “normal temperature” (interpreted as ambient or room temperature).
With regard to the crucible pre-heating temperature of “a dark red heat”, absent an indication of what temperature is represented by “a dark red heat”, this temperature will be interpreted as any warm temperature that would radiate (presumably infrared) heat, such as any temperature above room temperature. Thus, with regard to the “a dark red heat” with a subsequent melting temperature of 953-1043 K (in step 4), Xu teaches heating to a temperature of 720°C (993 K) [0015], which is within the claimed melting temperature range of 953-1043 K; although Xu does not explicitly teach preheating the crucible to “a dark red heat”, preheating to a warm temperature would have been obvious to one of ordinary skill in the art, as doing so would allow for a more efficient process that would allow the crucible contents to be melted more quickly. Preheating is a common concept in the art, and is appreciated in Xu’s disclosure (see ‘preheated metal mold’ in Abstract, [0017]).

With regard to “placing the precursors in the raw material melt of 953K-1043K, performing stirring until the precursors are dispersed uniformly, under a condition of 953-993K, adding refining agents, performing stirring for refining, after the refining is finished, controlling temperature to 1013K-1023K” in step (5), as discussed above, Xu teaches heating to a temperature of 720°C (993 K) and stirred [0015], which  means that the temperature is controlled at the required temperature. Refining is prima facie expected to be achieved upon stirring because the mixture would become more uniform, i.e. “refined”. The melt is stirred and kept for at least 10 minutes, so that the composition of the alloy solution is uniform [0015]. With regard to “placing the precursors” to the melt (wherein the precursor is the liquid-solid flux+reinforcement mixture from instant step 3), as discussed above, although Xu doesn’t explicitly teach preparing the flux mixture into a graphite crucible in a separate step to melting the magnesium ingot, this limitation is nonetheless obvious as Xu teaches putting the magnesium and lithium salt flux together into the graphite crucible, then performing melting [0015]; the claimed limitations in steps (3) and (4) are obvious because the primary difference is that in the instantly-claimed steps (3) and (4) the melting steps are performed separately in two different crucibles, while in Xu, the flux and magnesium are melted together in one crucible; absent any indication that the claimed order of steps results in any difference between the claimed end result of performing melting, then pouring into the crucible, vs. putting into the crucible, then pouring, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 IV. C.). With regard to the claimed step of adding refining agents, Xu teaches adding Gd which refines the structure [0061]. With regard to the limitation of raising the temperature to 1013-1023 K, although Xu doesn’t teach raising the temperature, Xu teaches that the temperature is 720°C (993 K) which is within the initial temperature range of 953-1043K, within the second temperature range of 953-993K, and is close to the lower bound of 1013-1023 K. With regard to “performing standing so that impurity components are separated from composite components, and scum and a composite melt are obtained”, Xu teaches “keep[ing]” for 10 minutes, then removing slag [0017].
With regard to “(6) removing the scum from a surface of the composite melt, then cooling the composite melt to 973-982K, and performing casting to form the magnesium matrix composite”, Xu teaches removing slag at 720°C (993 K) [0017], which is close, but not overlapping with the claimed range of 973-982K. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I.). With regard to “casting”, Xu teaches that the magnesium-lithium alloy is cast [0017]-[0018].
Xu is silent regarding the following limitations:
In step (1), Xu is silent regarding the claimed salt flux composition, using reinforcements of the claimed elemental metal powders, or the claimed rare earth oxides, or the claimed carbides, or the claimed borides or metal oxides, and is silent regarding the amount(s) of the reinforcements.
In steps (2)-(3), in view of Xu being silent towards the use of reinforcements, Xu is therefore silent regarding adding reinforcements to make a liquid-solid mixture which results in a precursor;
In step (4), although Xu teaches using a metal mold (Abstract, [0017]) (metal being a genus of the species iron) Xu is silent regarding the crucible being an iron crucible for melting the magnesium (because magnesium is used as the main alloy phase in Xu).

	Pandey teaches an aluminum alloy having magnesium or nickel and at least one ceramic reinforcement, such as aluminum oxide, silicon carbide, aluminum nitride, titanium boride, titanium diboride and titanium carbide (Abstract), meeting the claimed TiC and SiC in step (1), and therefore the claimed “reinforcements” limitation in step (1).
	Pandey further teaches that in order to be effective, the reinforcing ceramic particles need to have fine size, moderate volume fraction, and good interface between the matrix and reinforcement [0008]; Pandey further discloses many embodiments containing 5-40 vol% of any given ceramic material [0023]-[0092], which overlaps with the claimed range of 0.1-30% of the total volume of the raw materials and 1-50% of the total volume of the flux.
	Pandey further teaches that the alloy can be formed by admixing the ceramic particle reinforcements into the molten metal using a casting process, and thereafter pouring the material into a mold to product the alloy (see claim 7 of Pandey), meeting the liquid-solid mixture (because SiC and TiC are insoluble in Mg, and each have significantly greater melting points than Mg, and would therefore remain “solid” at the Xu’s melting temperature of 720°C) and ‘precursor’ limitations of steps (2)-(3) of instant claim 1.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnesium alloy of Xu to include Pandey’s ceramic particle reinforcements, as doing so would allow for the combination of high strength, ductility, fracture toughness, and low density [0002]; it is known in the metallurgical arts that magnesium and aluminum are similar metals with similar mechanical properties, and that it is prima facie expected for the ceramic particle reinforcements of Pandey would improve Xu’s magnesium alloy in a substantially similar manner (see Abstract and [0023]-[0057] of Pandey, which also disclose using Mg as a major alloying constituent in the Al alloy matrix). Pandey teaches that strengthening in these alloys is derived from Orowan strengthening where dislocation movement is restricted due to individual interaction between dislocation and the reinforced particle [0007]; this effect is prima facie expected to occur in Mg alloys such as that of Xu.
Pandey is silent regarding the salt flux composition in (1), and the crucible being an iron crucible for melting the magnesium as claimed in step (4).

	Wu teaches a magnesium alloy rare earth compound flux and its production method (Abstract), which includes 1-8% of barium chloride, 40-55% of magnesium chloride, 12-25% of sodium chloride, 1-6% of calcium chloride, 5-15% of calcium fluoride, and 3-10% of rare earth activator (Abstract). One of ordinary skill in the art would recognize that alkali/alkali earth metal halide salts are generally interchangeable for the purpose of a flux – that is, to have a “high activity” (i.e. reactivity), proper melting point (as they all have similar melting points), density, viscosity, surface tension, and improve mechanical properties and corrosion resistance of Mg alloys (Abstract). This is evidenced by Bruck, who teaches flux compositions contained in composite materials [0053]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the flux of Xu with the salt flux of Wu to predictably use a salt flux with a “high activity” (i.e. reactivity), proper melting point (as they all have similar melting points), density, viscosity, surface tension, and improve mechanical properties and corrosion resistance of Mg alloys (Abstract).  It is understood from paragraph [0055] of Bruck, that for the purposes of a flux, metal halides such as BaCl2, MgCl2, NaCl, and CaCl2 are interchangeable, in view of them all being recognized and suitable alternative species for the genus of metal halides. Thus, varying the relative amounts of each of Wu’s metal halide components would have been obvious to one of ordinary skill in the art, as varying the concentrations of each of the claimed equivalent species is not indicative of showing that the claimed concentrations is critical. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II. A.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the concentrations of BaCl2, MgCl2, NaCl, and CaCl2 to arrive at the claimed concentrations, in view of BaCl2, MgCl2, NaCl, and CaCl2 all being known equivalents to one another and being substitutable to one another in a salt flux, absent evidence to suggest otherwise.
Wu is silent regarding the crucible being an iron crucible for melting the magnesium as claimed in step (4).

Ohori teaches die casting magnesium alloy (Abstract), and further teaches performing the melting in an iron crucible [0037], [0067], [0069]. Generally, it is known in the art to use a crucible that has a very high melting point, or at least a melting point that is significantly higher than the melting point of the constituents inside the crucible, such that when the constituents are in the liquid phase, the crucible remains in a solid phase.
 In view of magnesium inherently having a melting point of 650°C, and iron being one of the most abundant metals in the world, and which has a melting point of 1538°C, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use simple substitution of using iron as the species of Xu’s metal (genus) crucible, to predictably obtain a magnesium-based melt (MPEP 2143 I. B, C.).
	Regarding claim 2, Xu does not explicitly teach the specific purities of magnesium but does teach using “industrial pure magnesium” [0013]. With further regard to the magnesium purity, the claimed magnesium purity of 99.85% is obvious because using higher purity starting substances is obvious, as doing so avoids introducing impurities [0011].
	Regarding claim 3, Xu, Wu, and Ohori are silent regarding the particle size.
Pandey teaches that the reinforcements can have an average particle sizes of about 0.5-50 microns [0008], which overlaps with the claimed range of 300 nm to 20 µm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Regarding claims 4-5, although Xu does not disclose the stir speeds, Xu teaches stirring the melt until the composition is uniform [0015]. Although the specific stir parameters are not disclosed, stirring an alloy melt is a known and routine process in the metallurgical arts, and adjusting the parameters to ensure the alloy solution composition is uniform [0015], is a well-understood activity. Thus, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II. A.). It therefore would have been obvious to one of ordinary skill in the art to arrive at the claimed stir speed and duration, absent any evidence of unexpected results or criticality of the claimed ranges.
Regarding claim 6, Xu teaches that the standing time is 10 minutes [0015], which meets the claimed standing time of 10-20 minutes.
Regarding claim 7, with regard to “in the step (1): preparing the magnesium ingots and other metal components as the raw materials”, Xu teaches adding zinc and Mg-30% Gd [0013].
With regard to “when the step (4) is performed, placing the magnesium ingots and the other metal components in the iron crucible jointly, performing melting, and preforming stirring and uniform mixing to form a raw material melt, wherein the other metal components are one or more of aluminum ingots, zinc ingots, manganese chloride, magnesium-rare earth alloys, magnesium-zirconium alloys and magnesium-silicon alloys, and aluminum, zinc, manganese, rare earth, zirconium and silicon in the other metal components account for no more than 10% of a total mass of the raw materials” as discussed in the rejection of claim 1 above, this limitation is met by the combination of references with particular attention to Xu, who teaches placing the substances together (such as zinc – [0013]) and performing melting, and Ohori, who teaches using an iron crucible. The final amount of zinc is 2-4% [0013], meeting the claimed “less than or equal to 10%” limitation.
	Regarding claim 10, Xu, Wu, and Ohori are silent regarding the use of reinforcements.
As discussed in the rejection of claim 1 above, Pandey teaches that in order to be effective, the reinforcing ceramic particles need to have fine size, moderate volume fraction, and good interface between the matrix and reinforcement [0008]; Pandey further discloses many embodiments containing 5-40 vol% of any given ceramic material [0023]-[0092], which overlaps with the claimed range of 0.1-20% of the total volume. The balance would be the raw material components, which would be 60-95%, which overlaps with the claimed range of 80-99.9%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Pandey, Wu as evidenced by Bruck, and Ohori, hereinafter referred to as “modified Xu”, as applied to claim 1 above, and further in view of Ma et al. (US 20090068053 A1).
Regarding claim 8, modified Xu as applied to claim 1 above is silent regarding “in the step (4): enabling covering flux to be scattered onto a surface of the raw material melt so as to prevent magnesium from burning, wherein the covering flux is No. 2 flux; when the step (5) is performed, mixing the covering flux with the scum; and when the step (6) is performed, removing the covering flux and the scum together”.
Ma teaches smelting and casting procedures for magnesium (Abstract) [0027], wherein the procedures include preheating the raw materials [0028], and putting RJ-2 covering flux (meeting the BRI of claimed “No. 2 flux”, absent an indication of what constitutes “No. 2 flux”) onto the top of the melting to prevent the combustion of the melt [0030]. After stabilizing, the scum is removed from the top [0031]. It is understood that the covering flux and scum are removed “together” in view of the scum and covering flux both being at the top, by definition of “covering”, wherein in the context, “covering” can only be at the top.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify modified Xu to include the step of adding a covering flux as taught by Ma, in order to prevent combustion of the melting and to more easily remove scum from the surface [0031].
	Regarding claim 9, modified Xu as applied to claim 1 above is silent regarding “wherein in the step (5), the refining agents are the No. 2 flux”.
Ma teaches smelting and casting procedures for magnesium (Abstract) [0027], wherein the procedures include preheating the raw materials [0028], and putting RJ-2 covering flux (meeting the BRI of claimed “No. 2 flux”, absent an indication of what constitutes “No. 2 flux”) onto the top of the melting to prevent the combustion of the melt [0030]. After stabilizing, the scum is removed from the top [0031]. In view of the flux removing impurities and oxidation from the melt, largely leaving behind only the desired alloy/composite constituents, it is prima facie expected that the addition of a covering flux would also result in refining of the magnesium matrix phase structure in view of there being less impurities that would deteriorate the grain structure of the matrix phase, which meets the claimed “refining agents” limitation of claim 9.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify modified Xu to include the step of adding a covering flux as taught by Ma, in order to prevent combustion of the melting and to more easily remove scum from the surface [0031].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735